Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/26/2022. Applicant’s argument, filed on 07/26/2022 has been entered and carefully considered. Claims 1-30 are pending.

Double Patenting rejection against US application 16/360,458 is withdrawn based on the arguments submitted on 04/12/2022.

The application claims priority to 62/821,778 filed on 03/21/2019.

	
Response to Arguments

Applicant's arguments in the 07/26/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 8-12 argues “encoding being based, at least in part, on information about the received video content, wherein the information identifies an amount of lossy compression to use in compression to use in compressing different areas of the received video content”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Minnen in view of Reynolds further in view of Haider further in view of Huffman teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, also, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Minnen teaches, Fig. 7, data is received, generate a latent data, then, generate compressed data based on the latent data based on the probabilistic model, Minnen, [0009], [0005], [0033], neural network, again, Minnen teaches, spatial dependencies of the input data, [0045], [0067], [0104], Minnen, Fig. 5, [0095], comparing with a lossy compression system, JPEG system, Huffman teaches,  Huffman teaches, Column 8, line 2-7, “Q”, defines amount of lossy compression, so, the argued claim limitations are taught by the combination of the prior arts, again, Minnen, abstract, Reynolds,  abstract, Haider, [0002], Huffman, Column 1, line 7-10, show that all the prior arts are from the similar area of image or video processing, also, Holtham, US 20180247193 A1, Fig. 4-5).
Therefore, the rejection is maintained.

	

Examiner’s Note

Claims 1-15 refer to "A method for compressing video”, Claims 16-28 refer to "A method for decompressing video”, Claim 29 refers to "A system for compressing video”, Claim 30 refers to "A system for decompressing video”. Claims 16-30 are similarly rejected in light of rejection of claims 1-15, any obvious combination of the rejection of claims 1-15, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minnen et al. (US 20200027247 A1), hereinafter Minnen, in view of Reynolds et al. (US 20040045030 A1), hereinafter Reynolds, further in view of Haider et al. (US 20200134463 A1), hereinafter Haider, further in view of Huffman (US 6,925,208 B1).
	
	Regarding claim 1, Minnen discloses a method for compressing video, comprising (Abstract): receiving video content for compression (Fig. 7, element 702); encoding the received video content into a latent code space through an encoder implemented by a first artificial neural network (Fig. 7, element 704), the encoding being based, at least in part, on information about the received video content ([0099]); generating a compressed version of the encoded video content through a probabilistic model implemented by a second artificial neural network (Fig. 7, element 706); and outputting the compressed version of the encoded video content for transmission (Fig. 7, element 714).  
	Minnen discloses all the elements of claim 1 but Minnen does not appear to explicitly disclose in the cited section information about the received video content.
	However, Reynolds from the same or similar endeavor teaches information about the received video content ([0033], [0211]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minnen to incorporate the teachings of Reynolds to improve efficiency of the system (Reynolds, [0177]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Minnen in view of Reynolds discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a probabilistic model implemented by a second artificial neural network.
	However, Haider from the same or similar endeavor teaches a probabilistic model implemented by a second artificial neural network ([0007]-[0008], [0024]-[0040).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minnen in view of Reynolds to incorporate the teachings of Haider to improve performance of the system (Haider, [0130]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Minnen in view of Reynolds further in view of Haider discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the information identifies an amount of lossy compression to use in compression different areas of the received video content.
	However, Huffman from the same or similar endeavor teaches rest of it (Column 7, line 60-68, Column 8, line 1-7, Q information determines the amount of compression).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minnen in view of Reynolds further in view of Haider to incorporate the teachings of Huffman for efficient transfer of data (Huffman, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 1, wherein the information about the received video content comprises a content mask identifying an amount of lossy compression to use in compressing different areas of the received video content (Minnen, Fig. 7, [0015], [0091]-[0092], [0104], Reynolds, Fig. 7).  

	Regarding claim 3, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 2, wherein the content mask comprises a binary mask trained by identifying foreground and background content in a plurality of training videos (Minnen, Fig. 7, [0087], Reynolds, Fig. 7, [0213], Haider, [0024]-[0030], it is obvious to the ordinary skill in the art to train different conditions for bit rate adjustments).  

	Regarding claim 4, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 3, wherein encoding the received video content into the latent code space comprises: quantizing foreground content using a first amount of compression loss; and quantizing background content using a second amount of compression loss, wherein the first amount of compression loss is less than the second amount of compression loss (Minnen, Fig. 7, [0005], [0024], [0087], Reynolds, Fig. 7, [0029], [0213], Haider, [0024]-[0030], it is obvious to the ordinary skill in the art to train different conditions for bit rate adjustments).  

	Regarding claim 5, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 2, wherein the content mask is trained to recognize foreground and background content using a recurrent convolutional neural network (Minnen, Fig. 7, [0005], [0024], [0087], Reynolds, Fig. 7, [0029], [0213], Haider, [0024]-[0030], it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 1, wherein the information about the received video content comprises data from a fixed environment from which the video content was captured (Minnen, Fig. 7, [0005], [0024], [0087], Reynolds, Fig. 7, [0029], [0213], Haider, [0024]-[0030], it is obvious to the ordinary skill in the art to have fixed background).  

	Regarding claim 7, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 6, wherein: the received video content comprises a plurality of video clips captured within the fixed environment, and encoding the received video content into the latent code space comprises encoding fixed content in the plurality of video clips to a same code in the latent code space (Minnen, Fig. 7, [0005], [0024], [0087], Reynolds, Fig. 7, [0029], [0213], Haider, [0024]-[0030], it is obvious to the ordinary skill in the art to have fixed background with foregrounds changing over time).  

	Regarding claim 8, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 7, wherein the plurality of video clips captured within the fixed environment comprises video clips of a fixed ambient scene captured by a camera located in a fixed location (Minnen, Fig. 7, Reynolds, Fig. 7, [0098], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 7, wherein the plurality of video clips captured within the fixed environment comprises video clips captured from a fixed vantage point on a moving platform (Minnen, Fig. 7, Reynolds, Fig. 7, [0098], it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 1, wherein: the video content comprises a plurality of channels, the plurality of channels comprise one or more additional data channels in addition to one or more luminance channels in video content captured by a first camera, and the information about the received video content comprises correlations between modalities in the plurality of channels (Minnen, Fig. 7, Reynolds, Fig. 7, [0066], [0068], [0088], it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 10, wherein the one or more additional data channels comprise one or more color channels and a depth information channel (Minnen, Fig. 7, Reynolds, Fig. 7, [0035], [0088], [0251], it is obvious to the ordinary skill in the art).  

	Regarding claim 12, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 10, wherein the one or more additional data channels comprise one or more channels capturing data within a range of visible wavelengths and one or more channels capturing data outside of the range of visible wavelengths (Minnen, Fig. 7, Reynolds, Fig. 7, [0035], [0088], [0251], it is obvious to the ordinary skill in the art).  

	Regarding claim 13, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 10, wherein the video content comprises videos captured of a subject from different perspectives, wherein the videos are captured by the first camera and one or more second cameras (Minnen, Fig. 7, Reynolds, Fig. 7, [0035], [0088], [0251], it is obvious to the ordinary skill in the art).  

	Regarding claim 14, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 1, wherein the probabilistic model comprises an auto-regressive model of a probability distribution over four-dimensional tensors, the probability distribution illustrating a likelihood that different codes can be used to compress the encoded video content (Minnen, Fig. 7, [0047], [0075], Reynolds, Fig. 7, [0035], [0088], [0251], it is obvious to the ordinary skill in the art).  

	Regarding claim 15, Minnen in view of Reynolds further in view of Haider further in view of Huffman discloses the method of claim 14, wherein the probabilistic model generates data based on a four-dimensional tensor, wherein dimensions of the four-dimensional tensor comprise time, a channel, and spatial dimensions of the received video content (Minnen, Fig. 7, [0047], [0075], Reynolds, Fig. 7, Haider, [0025], [0135], it is obvious to the ordinary skill in the art).

Regarding claim 16-30, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487